Wall, P. J. This was an action of forcible entry and detainer, in which the verdict was for plaintiff and judgment accordingly. It is urged as ground of reversal that the evidence fails to show that defendant had anything to do with the wrongful entry, and that at most he merely acquiesced in the act of his wife, who invaded the possession of the plaintiff, and that he was merely enjoying the possession thus unlawfully obtained by her. It appears that the wife was the active participant in the matter, but there is enough in the proof to justify the conclusion that the husband had advised and consented to the proceeding if he had not expressly directed it. He was the head of the family; the wife was acting as his agent, and ho should he regarded as the responsible party. The verdict accords with the merits of the case. Ho important error appears in the ruling of the court upon admission of evidence or giving instructions, and the judgment must be affirmed. Judgment affirmed. ■